EXHIBIT 10.2

 
CONSENT AND EIGHTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


This Consent and Eighth Amendment to Amended and Restated Credit Agreement
("Amendment") is dated as of May 12, 2006, and is by and among General Electric
Capital Corporation, a Delaware corporation, individually as a Lender and as
Agent for the Lenders, SportRack, LLC, a Delaware limited liability company
("SportRack US Borrower"), Valley Industries, LLC, a Delaware limited liability
company ("Valley US Borrower" and, together with SportRack US Borrower, "US
Borrowers"), Brink International B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of The Netherlands, having its corporate seat (statutaire zetel) in
Staphorst, The Netherlands and registered with the Chamber of Commerce (Kamer
van Koophandel) in Regio Zwolle under number 05058752 ("European Borrower" and,
together with US Borrowers, "Borrowers"), the other persons designated as
"Credit Parties" on the signature pages hereof, and the Lenders which are
signatories hereto.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of May 23, 2003 by and among General Electric Capital Corporation, a Delaware
corporation, individually as a Lender and as Agent for the Lenders, the other
Lenders party thereto, Borrowers and the other Credit Parties signatory from
time to time thereto (as amended or otherwise modified from time to time, the
"Credit Agreement"; capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to such terms in the Credit Agreement),
Agent and Lenders agreed, subject to the terms and provisions thereof, to
provide certain loans and other financial accommodations to Borrowers; and
 
WHEREAS, Borrowers have requested that Agent and Lenders consent to the transfer
(the "Restructure") (i) by US SportRack Holdings to Holdings of 100% of the
outstanding Stock issued by SportRack US Borrower such that SportRack US
Borrower is a Wholly-owned Subsidiary of Holdings rather than of US SportRack
Holdings and (ii) by SportRack US Borrower to US SportRack Holdings of 10% of
the outstanding Stock issued by SportRack Accessories, Inc., a Quebec
corporation ("SportRack Canada"), such that SportRack Canada is a Wholly-owned
Subsidiary of US SportRack Holdings, in each case in accordance with the
documents set forth on Exhibit A hereto (the "Restructure Documents").
 
WHEREAS, Borrowers have requested that Agent and Lenders agree to amend the
Credit Agreement in certain respects, as set forth below.
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 

--------------------------------------------------------------------------------


1.  Consent.
 
Subject to the satisfaction of the conditions precedent set forth in Section 3
of this Amendment, and in reliance on the representations and warranties set
forth in Section 5 of this Amendment, and notwithstanding any provisions of the
Credit Agreement to the contrary, Agent and Lenders hereby consent to the
Restructure. The foregoing consent is a limited consent, which shall be
effective only with respect to the specific facts set forth above. Such limited
consent shall not be deemed to constitute a consent or waiver of any term,
provision or condition of the Credit Agreement with respect to any transaction
or circumstance other than the specific facts set forth above or to prejudice
any right or remedy that Agent or Lenders may now have or may have in the future
under or in connection with any of the Loan Documents.
 
2.  Amendments to Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 of this Amendment, and in reliance
on the representations and warranties set forth in Section 5 of this Amendment,
the Credit Agreement is hereby amended as follows:
 
(a)  The ninth and tenth whereas clauses of the Credit Agreement are hereby
amended and restated in their entirety as follows:
 
WHEREAS, CHAAS Acquisitions, LLC, a Delaware limited liability company
("Holdings") that owns all of the Stock of Advanced Accessory Systems, LLC, a
Delaware limited liability company ("US SportRack Holdings"), SportRack US
Borrower, Valley US Borrower and European US Holdings (as hereinafter defined),
is willing to guaranty all of the Obligations and to pledge to Agent, for the
benefit of Agent and Lenders, all of the Stock of US SportRack Holdings,
SportRack US Borrower, Valley US Borrower and European US Holdings to secure the
Obligations; and
 
WHEREAS, Advanced Accessory Systems, LLC, a Delaware limited liability company
("US SportRack Holdings") is willing to continue to guaranty all of the
Obligations; and
 
(b)  Clauses (3) and (4) of Section 6.1(m) of the Credit Agreement are hereby
amended and restated in their entirety as follows:
 
(3) Holdings engages in any type of business activity other than the ownership
of Stock of US SportRack Holdings, SportRack US Borrower, Valley US Borrower and
European US Holdings and activities reasonably related thereto in its capacity
as a passive holding company, (4) US SportRack Holdings engages in any type of
business activity other than the ownership of Stock of SportRack Accessories,
Inc., a Quebec corporation, and activities reasonably related thereto in its
capacity as a passive holding company,
 
(c)  Clauses (b) and (c) of the definition of "Change of Control" set forth in
Annex A of the Credit Agreement are hereby amended and restated in their
entirety as follows:
 
2

--------------------------------------------------------------------------------


(b) except to the extent (if any) that the Requisite Lenders or Lenders, as
applicable, in their sole and absolute discretion expressly consent in writing
or except as expressly permitted by the Agreement, Holdings ceases to own and
control all of the economic and voting rights associated with all of the
outstanding Stock of US SportRack Holdings, SportRack US Borrower, Valley US
Borrower and European US Holdings, (c) [intentionally omitted],
 
(d)  The items set forth under the heading "Holdings" and "US SportRack
Holdings" set forth on Schedule 3.9 of the Credit Agreement are hereby amended
and restated in their entirety as follows:
 
Holdings
 
A passive holding company. Holdings owns all of the Stock of US SportRack
Holdings, SportRack US Borrower, Valley US Borrower and European US Holdings.
 
US SportRack Holdings
 
A passive holding company. US SportRack Holdings is the co-Issuer of the Public
Notes.
 
(e)  Schedule 5.4(b) of the Credit Agreement is hereby amended to reflect that
100% of the outstanding Stock issued by (i) SportRack US Borrower is owned by
Holdings rather than by US SportRack Holdings and (ii) SportRack Canada is owned
by US SportRack Holdings.
 
3.  Conditions Precedent. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:
 
(a)  Agent shall have received this Amendment executed by all of the Credit
Parties and Requisite Lenders;
 
(b)  Agent shall have received, each in form and substance satisfactory to
Agent, (i) amendments to the applicable Pledge Agreements (along with
irrevocable proxies relating thereto) to continue to provide that 100% of the
outstanding Stock of each of SportRack US Borrower and SportRack Canada is
pledged to Agent, and (ii) a Secretary's Certificate from each of Holdings and
US SportRack Holdings pertaining to such amendments to such Pledge Agreements;
 
(c)  All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be satisfactory to Agent, Lenders and their respective legal
counsel; and
 
(d)  No Default or Event of Default shall have occurred and be continuing, both
before and after giving effect to the provisions of this Amendment.
 
4.  References; Effectiveness. Agent, Lenders and Credit Parties hereby agree
that all references to the Credit Agreement which are contained in any of the
other Loan Documents shall refer to the Credit Agreement as amended by this
Amendment.
 
3

--------------------------------------------------------------------------------


5.  Representations and Warranties. To induce Agent and Lenders to enter into
this Amendment, each Credit Party hereby represents and warrants to Agent and
Lenders that:
 
(a)  The execution, delivery and performance by such Credit Party of this
Amendment and the transactions contemplated hereby is within its organizational
power, have been duly authorized by all necessary action, have received all
necessary governmental approval (if any shall be required), and do not and will
not contravene or conflict with any provision of law applicable to such Credit
Party, the articles of incorporation, by-laws or any other organizational
document of such Credit Party, any order, judgment or decree of any court or
governmental agency, or any agreement, instrument or document binding upon such
Credit Party or any of its property;
 
(b)  Each of the Credit Agreement and the other Loan Documents, as amended by
this Amendment, are the legal, valid and binding obligation of such Credit
Party, enforceable against such Credit Party in accordance with their terms,
except as such enforceability may be limited by applicable bankruptcy,
reorganization, moratorium, fraudulent transfer or other similar laws affecting
creditors' rights generally or by principles governing the availability of
equitable remedies;
 
(c)  After giving effect to the amendments set forth herein, the representations
and warranties contained in the Credit Agreement and the other Loan Documents
are true and accurate (in all material respects if any such representation and
warranty is not by its terms already qualified as to materiality) as of the date
hereof with the same force and effect as if such had been made on and as of the
date hereof (other than those which, by their terms, specifically are made as of
a certain date prior to the date hereof);
 
(d)  Such Credit Party has performed in all material respects all of its
obligations under the Credit Agreement and the Loan Documents to be performed by
it on or before the date hereof and as of the date hereof, such Credit Party is
in compliance in all material respects with all applicable terms and provisions
of the Credit Agreement and each of the Loan Documents to be observed and
performed by it and no Event of Default or other event which, upon notice or
lapse of time or both, would constitute an Event of Default, has occurred;
 
(e)  The execution and performance of the Restructure Documents and consummation
of the Restructure and the transactions contemplated thereby does not and will
not (i) violate, contravene or conflict with any Contractual Obligation
(including, without limitation, any provision of the Public Note Indenture, the
Intermediate Holdings Note Indenture or the Subordinated Notes) of any Credit
Party or (ii) cause or otherwise result in any prepayment of, redemption of,
acceleration of or offer to purchase any amounts in respect of any Indebtedness
(including, without limitation, the Public Note Debt, the Intermediate Holdings
Note Debt or the Indebtedness evidenced by the Subordinated Notes); and
 
4

--------------------------------------------------------------------------------


(f)  Attached hereto as Exhibit A is a true, correct and complete executed copy
of each of the Restructure Documents, which constitute all of the material
agreements and material documents to be executed and/or delivered in connection
with the Restructure.
 
6.  Reaffirmation of Collateral Documents. Each Credit Party hereby (a) affirms
that (i) except as expressly contained herein, nothing contained therein shall
modify in any respect whatsoever any of its obligations under any of the
Collateral Documents to which it is a party and (ii) each such Collateral
Document is and shall continue to remain in full force and effect and (b) agrees
that all references in any of the Loan Documents to the "Obligations" shall be
deemed to refer to the definition of "Obligations" as amended by this Amendment
and as otherwise amended from time to time.
 
7.  Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Amendment.
 
8.  Continued Effectiveness. Except as amended hereby, the Credit Agreement and
each of the Loan Documents shall continue in full force and effect according to
its terms.
 
9.  Costs and Expenses. Each Credit Party hereby acknowledges and agrees that
this Amendment is a "Loan Document" for purposes of, among other things,
subsection 1.3(e) of the Credit Agreement.
 
10.  Post Closing Deliveries. Borrowers hereby agree that within five (5)
Business Days of the date hereof, Borrowers shall deliver to Agent all original
stock certificates that are subject to the amendments to the applicable Pledge
Agreements described in Section 3(b) above, together with original assignments
separate from certificate relating thereto. The failure to comply with this
Section 10 shall result in an immediate Event of Default under the Credit
Agreement.
 
[signatures follow]
 


 

 
 

5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first written above.
 
BORROWERS:
 
SPORTRACK, LLC
 
By: /s/ Ronald J Gardhouse 
Name: Ronald J.Gardhouse 
Title: EVP& CFO 



VALLEY INDUSTRIES, LLC
 
By: /s/ Ronald J Gardhouse 
Name: Ronald J.Gardhouse 
Title: EVP& CFO 



BRINK INTERNATIONAL B.V.
 
By: /s/ Gerrit de Graaf 
Name: Gerrit de Graaf 
Title: CEO 




 


--------------------------------------------------------------------------------







OTHER CREDIT PARTIES:
 
CHAAS HOLDINGS, LLC
 
By: /s/ Ronald J Gardhouse 
Name: Ronald J.Gardhouse 
Title: EVP& CFO 



ADVANCED ACCESSORY HOLDINGS CORPORATION
 
By: /s/ Ronald J Gardhouse 
Name: Ronald J.Gardhouse 
Title: EVP& CFO 



CHAAS ACQUISITIONS, LLC
 
By: /s/ Ronald J Gardhouse 
Name: Ronald J.Gardhouse 
Title: EVP& CFO 



ADVANCED ACCESSORY SYSTEMS, LLC
 
By: /s/ Ronald J Gardhouse 
Name: Ronald J.Gardhouse 
Title: EVP& CFO 



AAS ACQUISITIONS, LLC
 
By: /s/ Ronald J Gardhouse 
Name: Ronald J.Gardhouse 
Title: EVP& CFO 



CHAAS HOLDINGS B.V.
 
By: /s/ Gerrit de Graaf 
Name: Gerrit de Graaf 
Title: CEO 






 


--------------------------------------------------------------------------------







SPORTRACK ACCESSORIES INC.
 
By: /s/ Ronald J Gardhouse 
Name: Ronald J.Gardhouse 
Title: EVP& CFO 



SPORTRACK GMBH
 
By: /s/ Michael Runte 
Name: Michael Runte 
Title: Managing Director  



VALTEK, LLC
 
By: /s/ Ronald J Gardhouse 
Name: Ronald J.Gardhouse 
Title: EVP& CFO



CHAAS HOLDINGS III B.V.
 
By: /s/ Gerrit de Graaf 
Name: Gerrit de Graaf 
Title: CEO 



AAS CAPITAL CORPORATION
 
By: /s/ Ronald J Gardhouse 
Name: Ronald J.Gardhouse 
Title: EVP& CFO



NOMADIC SPORT INC.
 
By: /s/ Ronald J Gardhouse 
Name: Ronald J.Gardhouse 
Title: EVP& CFO 



SPORTRACK S.R.O.
 
By: /s/ Michael Runte 
Name: Michael Runte 
Title: Managing Director 






 


--------------------------------------------------------------------------------







SPORTRACK IBERICA AUTOMOTIVE, S.L. UNIPERSONAL
 
By: /s/ Michael Runte 
Name: Michael Runte 
Title: Managing Director 



BRINK SVERIGE AB
 
By: /s/ Gerrit de Graaf 
Name: Gerrit de Graaf 
Title: CEO 



BRINK U.K. LIMITED
 
By: /s/ Gerrit de Graaf 
Name: Gerrit de Graaf 
Title: CEO 



BRINK NORDISK HOLDINGS APS
 
By: /s/ Gerrit de Graaf 
Name: Gerrit de Graaf 
Title: CEO 



BRINK POLSKA SP Z.O.O.
 
By: /s/ Gerrit de Graaf 
Name: Gerrit de Graaf 
Title: CEO 



BRINK FRANCE S.A.R.L.
 
By: /s/ Gerrit de Graaf 
Name: Gerrit de Graaf 
Title: CEO 



ELLEBI S.R.L.
 
By: /s/ Gerrit de Graaf 
Name: Gerrit de Graaf 
Title: CEO 






 


--------------------------------------------------------------------------------







NORDISK KOMPONENT HOLDINGS A/S
 
By: /s/ Gerrit de Graaf 
Name: Gerrit de Graaf 
Title: CEO 



SOCIETE DE FABRICATION D'EQUIPEMENTS ET D'ACCESSOIRES SA
 
By: /s/ Gerrit de Graaf 
Name: Gerrit de Graaf 
Title: CEO 



BRINK A/S
 
By: /s/ Gerrit de Graaf 
Name: Gerrit de Graaf 
Title: CEO 



SCI L'ELMONTAISE
 
By: /s/ Gerrit de Graaf 
Name: Gerrit de Graaf 
Title: CEO 



CHAAS HOLDINGS II B.V.
 
By: /s/ Gerrit de Graaf 
Name: Gerrit de Graaf 
Title: CEO 






 


--------------------------------------------------------------------------------









AGENT AND LENDERS:
 
GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and a Lender
 
By:/s/ Gerard M. Havabergh
Name: Gerard M. Havabergh, M.D.
Title: Duly Authorized Signatory
 
PB CAPITAL CORPORATION, as a Lender
 
By:
Name:
Title:
 
COMERICA BANK, as a Lender
 
By: /s/ Steven J. McCormack
Name: Steven J. Mccormack
Title: Vice President



 